DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2017/0157334 A1) as evidenced by Verespej et al. (US 2014/0039406 A1) in view of Morlok (US 2019/0015591 A1).
With regard to claim 1, Nguyen teaches an accessory for an injection device, the injection device having a safety shield and a syringe sheath moveable relative to the safety shield from a pre-injection position to a locked-out position (see the injection device in Fig. 12, the sheath and shield are not number but are visible as evidenced in Verespej et al. Fig. 26 shield 120 sheath 110), the accessory comprising: a body portion comprising a recess configured to receive the safety shield of the injection device and a slot configured to receive at least one flange of the safety shield (Fig. 11 body 16 has a recess which receives the shield, as shown in Fig. 12 the injection device has a flange which would necessarily be received in a slot in portion 46); wherein the slot is shaped both to engage the at least one flange to resist the safety shield from moving distally and proximally relative to the body portion and to allow the syringe sheath to move proximally relative to the body portion, when the slot is engaged with the at least one flange, from the pre-injection position in which the needle syringe extends out of the safety shield to the locked-out position in which the safety shield extends beyond the needle ([0056] as the needle may be retracted into the housing the slot must necessarily retain the flange, see Figs. 25 and 26 of Verespej et al. showing the retraction, the sheath and syringe move proximally relative to the shield).  Nguyen does not disclose a cover or specific details as to how the syringe is inserted into the housing.  However, Morlok et al. teach a housing for a syringe in which the housing has a pivoting cover which opens to allow insertion of the syringe and secures the syringe within the housing (Fig. 1 member 8).  This allows the syringe to be inserted easily and the parts can be manufactured in a cost-effective manner ([0007]-[0009]).  The housing can be permanently locked or releasable depending on the desired use ([0012]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pivotable cover in Nguyen as Morlok et al. teach such to be an effective means for allowing easy insertion of a syringe which can be manufactured easily in a cost-effective manner and allows for design considerations regarding safety and re-use.  As combined the housing of Nguyen would be split in half along a pivot to open and close to allow for insertion.

    PNG
    media_image1.png
    1266
    815
    media_image1.png
    Greyscale

With regard to claims 2-4, see Fig. 10 showing the distal end at 64 and an opposing proximal end opposite this, the intervening body between the proximal and distal end provides opposing faces and sides as shown in Reference Fig. 1 below, the faces have a greater surface area as they are along the longer sides of the elliptical cross-section.  As the housing would be split in half as combined with Morlok the hinge would eb placed along a side face and one of the opposing faces would comprise the cover.
With regard to claim 5, as combined with the cover the interior is open when the cover is open resulting in open faces of the slot and the recess which would have dimensions along the longitudinal axis of the body and be parallel to the faces. 
With regard to claim 6, as combined with the cover the injection device would be inserted in a direction perpendicular to the longitudinal axis.
With regard to claims 7-11, as the body of Nguyen is necessarily retaining the flange as it holds the device in place while the needle is retracted the flange would need to be held by proximal and distal abutment surfaces, otherwise it would move during injection and retraction.  Such surfaces are necessarily integral with the body portion and would naturally have to partially correspond to a shape of the flange as it abuts and retains the flange.  The distal abutment would generally be the interior of the tapering area 48 (Fig. 11) and a corresponding proximal abutment would be necessary to hold the flange when retraction occurs.
With regard to claims 12-17, as combined the housing of Nguyen is split in half to create the cover, thus the cover would have half the slot portions as described above in reference to claims 7-11 such that when the device is closed the flange is fully retained within corresponding abutments on either half of the accessory.
With regard to claim 18, see Fig. 12 showing the pair of flanges of the injection device, Fig. 11 shows a pair of flanges of the accessory, generally taken at the narrow sides of the elliptical cross-section at the side faces in the area of 48, see Reference Figure 1 above.
With regard to claims 19-23 and 34, as the body of Nguyen is necessarily retaining the flange as it holds the device in place while the needle is retracted the flange would need to be held by proximal and distal abutment surfaces, otherwise it would move during injection and retraction.  Such surfaces are necessarily integral with the body portion and would naturally have to partially correspond to a shape of the flange as it abuts and retains the flange.  The distal abutment would generally be the interior of the tapering area 48 (Fig. 11) and a corresponding proximal abutment would be necessary to hold the flange when retraction occurs.  The pair of abutments are taken as the portions corresponding to each flange of the injection device.  The housing of Nguyen clearly matches the shape of the inserted syringe, there is only one space in which the flange fits, this is in the area of the housing indicated by the flanges in Reference Figure 1 above and generally as shown in the area of 46 and 48 in Fig. 9 of Nguyen.  Based on the shape of the housing it is clear the flange of the shield is wider than the portions above and below the housing
With regard to claims 24-27, as combined the housing of Nguyen is split in half to create the cover, thus the cover would have half the slot portions as described above in reference to claims 7-11 such that when the device is closed the flange is fully retained within corresponding abutments on either half of the accessory.  The pair of abutments are taken as the portions corresponding to each flange of the injection device.
With regard to claim 28, see the shield, sheath, and flanges of Fig. 12 of Nguyen and as indicated with reference to Verespej et al. Figs. 25 and 26 in the rejection of claim 1 above disclosing the locked-out position.  See the accessory as rejected in claim 1 above.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2017/0157334 A1) as evidenced by Verespej et al. (US 2014/0039406 A1) in view of Morlok (US 2019/0015591 A1) as applied to claim 28 above, and further in view of Nakamura et al. (US 2017/0173270 A1).
With regard to claim 29, Nguyen teaches a medicament is supplied ([0011]) but do not recite specific substances.  However, Nakamura et al. teach TNF inhibitors such as adalimumab can be used to treat at least arthritis ([0045], [0048]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a substance as claimed as in Nakamura et al. in the device of Nguyen because Nakamura et al. teach this is beneficial for treatment.
Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner spoke with Craig Brown on October 31, 2022 to request and Examiner’s amendment to incorporate subject matter from the dependent claims into the independent claim to place the claims in condition for allowance.  Applicant requested the Final Office Action be sent.

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.  Applicant argues that it does not necessarily flow that Nguyen’s housing retains the flange in Nguyen’s slot, that Nguyen could retain the shield at other locations.  Applicant further argues that Nguyen does not disclose that the slot resists the safety shield from moving distally and proximally relative to the body portion.  Verespej et al. shows flange 126 of shield 120 (Fig. 26), this is not numbered but shown in Fig. 12 of Nguyen.  The housing of Nguyen clearly matches the shape of the inserted syringe, there is only one space in which the flange fits, this is in the area of the housing indicated by the flanges in Reference Figure 1 above and generally as shown in the area of 46 and 48 in Fig. 9 of Nguyen.  Based on the shape of the housing it is clear the flange of the shield is wider than the portions above and below the housing from which it would follow that the recess resists movement of the flange.  Even if the housing engaged the shield at another point the recess would still be capable of such resistance, particularly in a situation where another such alleged engagement would fail.  However, as no such engagement or structure appears to be shown on the housing or shield it is believed that the shown structures, the corresponding shapes of the housing and shield would serve this function.  Further, as shown by Verespej et al. and Nguyen, the needle, the inner structure is retracted.  As the shield remains stationary it necessarily must be held in place, the distal and proximal movement must be restricted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783